 Case: 4:20-cv-01234-HEA Doc. #: 18 Filed: 08/20/21 Page: 1 of 1 PageID #: 116



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OFMISSOURI
                            EASTERN DIVISION

TERRIS WILLSON, et al.,                        )
                                               )
        Plaintiffs,                            )
                                               )
vs.                                            )   CASE NO. 4:20CV1234 HEA
                                               )
EMPIRE FIRE AND MARINE                         )
INSURANCE COMPANY,                             )
                                               )
        Defendant.                             )


                         MEMORANDUM AND ORDER

        In accordance with the Opinion, Memorandum and Order entered this same

date,

        IT IS HEREBY ORDERED ADJUDGED AND DECREED that this

matter is DISMISSED.

        Dated this 20th day of August, 2021.




                                 ________________________________
                                   HENRY EDWARD AUTREY
                                 UNITED STATES DISTRICT JUDGE
